In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Suffolk County (Cohalan, J.), dated November 9, 2004, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
“A common carrier owes a duty to an alighting passenger to stop at a place where the passenger may safely disembark and leave the area” (Miller v Fernan, 73 NY2d 844, 846 [1988]; see Fagan v Atlantic Coast Line R.R. Co., 220 NY 301, 306-307 [1917]; Ajayi v New York City Tr. Auth., 28 AD3d 502 [2006]; Conetta v New York City Tr. Auth., 307 AD2d 333 [2003]; see e.g. Hickey v Manhattan & Bronx Surface Tr. Operating Auth., 163 AD2d 262, 263 [1990]. The defendant failed to submit evidence sufficient to establish as a matter of law that it satisfied this duty. Since the defendant failed to establish its prima facie entitlement to summary judgment, we need not review the sufficiency of the plaintiff’s opposition papers (see Ajayi v New York City Tr. Auth., supra; Jablons v Peak Health Club, Inc., 19 AD3d 369 [2005]). Florio, J.P., Crane, Ritter and Fisher, JJ., concur.